Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 2, 3, 4, 5, 6, (6), 8, 14, (14), 15, 16, and 16 respectively of U.S. Patent No 10,965,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are fully encompassed (broader) than the patented claims..
	In considering claims 1, 11 and 16, the examiner notes the pending claims include additional language “exposure delay counted in sensor lines..different sensor lines at the same time”
	However, as noted in applicant’s disclosure (Fig 8e and col 3, line 10-23) exposure delays using the counted sensor lines is feature which is conventional in the art, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention in order to synchronize/align the stereoscopic cameras, and thus prevent distortion. ,

	In considering claims 8, 13 and 18; 
	The patented claims do not explicitly recite synchronization, although they do recite correcting for misalignment and introducing a delay to compensate for such.
	Additionally as noted by applicant’s disclosure (para 26), “in typical stereo camera systems, the sensors/camera are synchronized”, thus the examiner notes it is conventional/obvious to ensure synchronization to ensure proper operation of the stereoscopic cameras/system, which provides an aligned/synchronized picture/capture, thus being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 respectively of U.S. Patent No. 11,259,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are fully encompassed (broader) than the patented claims. 

	In considering claims 1, 11 and 16, the examiner notes the pending claims include additional language “exposure delay counted in sensor lines..different sensor lines at the same time”
	However, as noted in applicant’s disclosure (Fig 8e and col 3, line 10-23) exposure delays using the counted sensor lines is feature which is conventional in the art, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention in order to synchronize/align the stereoscopic cameras, and thus prevent distortion. 

Allowable Subject Matter
	The examiner notes a prior art rejection has not been made. For closest prior art see previous rejections in parent applications. 
	Thus upon the filing/approval of a Terminal Disclaimer, the claims have been determined to be allowable over the prior art of record. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422